UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4160
ANTHONY DAVIS GARNER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CR-02-1334)

                      Submitted: June 23, 2003

                       Decided: July 22, 2003

     Before MOTZ, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Laura M. Ever-
hart, Assistant United States Attorney, Norfolk, Virginia, for Appel-
lee.
2                       UNITED STATES v. GARNER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Anthony Davis Garner appeals his conviction and sentence for pos-
session with intent to distribute 20.41 grams of cocaine base in viola-
tion of 21 U.S.C. § 841(a)(1) (2000). Garner was acquitted of
possession of a firearm in furtherance of a drug trafficking crime
under 18 U.S.C. § 924(c)(1) (2000). The district court sentenced him
to 110 months of imprisonment to be followed by a five-year term of
supervised release. Garner contends that there was insufficient evi-
dence at trial to find him guilty beyond a reasonable doubt and that
the district court erred in applying a two-level enhancement for pos-
sessing a firearm during a drug offense. Finding no reversible error,
we affirm.

   We must uphold Garner’s conviction on appeal if there is substan-
tial evidence in the record to support it. See Glasser v. United States,
315 U.S. 60, 80 (1942). In determining whether the evidence in the
record is substantial, we view the evidence in the light most favorable
to the government and inquire whether there is "evidence that a rea-
sonable finder of fact could accept as adequate and sufficient to sup-
port a conclusion of a defendant’s guilt beyond a reasonable doubt."
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

   To convict Garner of possession with the intent to distribute
cocaine base, the Government had to prove that Garner: (1) know-
ingly, (2) possessed the cocaine, (3) with the intent to distribute it. Id.
at 873. Possession may be actual or constructive. United States v.
Rusher, 966 F.2d 868, 878 (4th Cir. 1992). "A person has constructive
possession of a narcotic if he knows of its presence and has the power
to exercise dominion and control over it." United States v. Schocket,
753 F.2d 336, 340 (4th Cir. 1985). Possession need not be exclusive
but may be joint and may be established by circumstantial evidence.
Id. Furthermore, intent to distribute can be inferred if the amount of
                       UNITED STATES v. GARNER                        3
drugs found exceeds an amount associated with personal consump-
tion. See United States v. Wright, 991 F.2d 1182, 1187 (4th Cir.
1993).

   We have reviewed the record and conclude that Garner is not enti-
tled to relief. Not only were the drugs found at Garner’s residence, but
also were inside his shoes. Garner’s claim that other individuals had
access to the drugs does not preclude a finding of actual or construc-
tive possession but merely shows a possibility that there was joint
possession. Further, the 20.41 grams of crack found in Garner’s boots
exceed any amount associated with personal consumption and is con-
sistent with an intent to distribute. See United States v. Lamarr, 75
F.3d 964, 973 (4th Cir. 1996) (noting that thirteen grams of crack sup-
ported inference of intent to distribute). Other items found throughout
the house, such as the fifty-nine Ziplock bags containing small
amounts of drugs and the empty digital scale box, also indicated an
intent to distribute. We therefore find that there was sufficient evi-
dence from which the jury could find that Garner knowingly pos-
sessed cocaine base with intent to distribute.

   Garner also contends the district court erred in applying a two-level
enhancement to his base offense level, pursuant to U.S. Sentencing
Guidelines Manual § 2D1.1(b)(1) (2002), for possession of a firearm
during the drug offense. The commentary to the sentencing guidelines
provides that "[t]he adjustment should be applied if the weapon was
present, unless it is clearly improbable that the weapon was connected
with the offense." USSG § 2D1.1, comment. (n.3). "In order to prove
that a weapon was present, the Government need show only that the
weapon was possessed during the relevant illegal drug activity."
United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001). We
review the court’s factual findings for clear error and its application
of the sentencing guidelines de novo. See United States v. Daughtrey,
874 F.2d 213, 217 (4th Cir. 1989).

  The jury found Garner guilty of the underlying drug offense, and
Garner admitted that he owned the firearm recovered from his resi-
dence. Furthermore, the firearm was found in a closet in Garner’s
bedroom, in close proximity to the drugs that also were found in Gar-
ner’s bedroom. See United States v. Harris, 128 F.3d 850, 852 (4th
4                    UNITED STATES v. GARNER
Cir. 1997). Therefore, we conclude that the district court properly
applied the sentencing enhancement.

  Accordingly, we affirm Garner’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED